Daniels, J.:
I concur except as to the commissions on the United States bonds. They do not seem to be debts due or owing to the testator, in the sense in which he referred to debts owing to him in his will. That he did not understand these bonds to be debts owing to him, and therefore chargeable with commissions at the rate of five per cent, seems also to follow from the allowance of no more than a one per cent commission for collecting their coupons. The same' reason as would reduce the commission to one per cent on the coupons indicates the intention of the testator to have been that only a like commission should be reserved from the proceeds of the bonds. In all other respects I agree to the opinion of the presiding justice.
Order modified as directed in opinion, and affirmed as modified, without costs of appeal to either party.